United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.L., Appellant
and
DEPARTMENT OF THE AIR FORCE,
TINKER AIR FORCE BASE, OK, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 08-43
Issued: May 2, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On October 13, 2007 appellant filed a timely appeal from the September 27, 2007 merit
decision of the Office of Workers’ Compensation Programs, which found an overpayment.
Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction to review the merits of
her case.
ISSUES
The issues are: (1) whether the Office properly determined that appellant received an
overpayment in the amount of $2,293.90; and (2) whether the Office properly denied waiver of
the overpayment.
FACTUAL HISTORY
On September 21, 2006 appellant, then a 53-year-old industrial engineering technician,
slipped in a puddle of water and fell onto the floor injuring her right foot, ankle and shoulder.
The Office accepted appellant’s claim for sprain of the right shoulder, upper arm and rotator cuff

as well as bursae and tendinitis in the right shoulder.
November 6, 2006.

Appellant returned to work on

On April 24, 2007 appellant had right shoulder subacromial decompression rotator cuff
repair. On April 23, 2007 she filed a claim for compensation from April 17 through
July 15, 2007. In a May 14, 2007 letter, Dr. James A. Rosacker, an orthopedic surgeon, stated
that appellant would be off work for at least eight weeks after her April 24, 2007 surgery. On
July 11, 2007 appellant returned to work. On August 9, 2007 the Office paid appellant for the
time period from July 4 through August 4, 2007.
On August 13, 2007 the Office made a preliminary determination that appellant received
an overpayment of $2,293.90 because she returned to work full time on July 11, 2007 but was
paid for lost wages through August 4, 2007. The Office found that she was without fault in
creating this overpayment. The Office included an OWCP-20 overpayment recovery
questionnaire with its decision and informed appellant that she would need to submit it in order
to determine her eligibility for a waiver. The Office created a worksheet to determine the
amount of overpayment for the period.
On August 23, 2007 appellant contested the overpayment and requested waiver.
Appellant argued that the Office was notified in sufficient time to prevent overpayment and that
she did not receive the check until after the time period. No other information was submitted.
On September 27, 2007 the Office issued a decision finding that appellant was without
fault in the creation of overpayment but not entitled to a waiver of recovery.
LEGAL PRECEDENT -- ISSUE 1
The Federal Employees’ Compensation Act places limitations on the right to receive
compensation. While an employee is receiving compensation, she may not receive salary, pay or
remuneration of any type from the United States, with certain exceptions.1 It is therefore well
established that an employee is not entitled to compensation for temporary total disability after
returning to work.2 Temporary total disability is defined as the inability to return to the position
held at the time of injury or earn equivalent wages or perform other gainful employment.3
ANALYSIS -- ISSUE 1
Appellant does not contest the fact or amount of the overpayment. The Office paid
compensation for total disability from July 4 through August 4, 2007 but appellant returned to
work on July 11, 2007 and was thereby being paid by both the Office and her employer from that
1

5 U.S.C. § 8116(a).

2

E.g., Tammi L. Wright, 51 ECAB 463, 465 (2000) (where the record established that the employee returned to
work at the employing establishment for four hours a day from August 7, 1996 to January 8, 1997 but received
compensation for total disability for that same period, the Board found that the employee received an overpayment
of compensation).
3

20 C.F.R. § 10.400(b) (1999).

2

date through August 4, 2007 creating an overpayment. Appellant is not entitled to receive
temporary total disability and actual earnings for the same period.4 An overpayment was created
when appellant returned to work but continue to receive wage-loss compensation. The Office
calculated her overpayment to be $2,293.90 for the time period from July 11 through
August 4, 2007. The Board finds that an overpayment was created in the amount of $2,293.90.
LEGAL PRECEDENT -- ISSUE 2
When an overpayment has been made to an individual because of an error of fact or law,
the Office may consider waiving the overpayment only if the individual to whom it was made
was not at fault in accepting or creating the overpayment.5 If the Office finds that the recipient
of an overpayment was not at fault, repayment will still be required unless adjustment of benefits
or recovery of the overpayment would: (1) defeat the purpose of the Act; or (2) be against equity
and good conscience.6
The individual who received the overpayment is responsible for providing information
about income, expenses and assets as specified by the Office. This information is needed to
determine whether or not recovery of an overpayment would defeat the purpose of the Act or be
against equity and good conscience. This information will also be used to determine the
repayment schedule, if necessary.7
Failure to submit the requested information within 30 days of the request shall result in
denial of waiver, and no further request for waiver shall be considered until the requested
information is furnished.8
ANALYSIS -- ISSUE 2
The Office found that appellant was not at fault in the creation of the overpayment.
Although appellant was not at fault in creating the overpayment, she is still required to return the
amount unless recovery would defeat the purpose of the Act or be against equity and good
conscience. The purpose of the overpayment recovery questionnaire sent to appellant is to
acquire the necessary information to determine whether appellant is entitled to a waiver of
overpayment on one of the two grounds. As appellant did not complete and submit this form, the
Office had no option but to deny the waiver. The regulations clearly state that failure to submit
the requested information within 30 days of the request will result in denial of waiver and that no
further request for a waiver will be considered until the requested information is submitted.9
4

See Danny E. Haley, 56 ECAB 393 (2005).

5

Id. at § 10.433(a).

6

Id. at § 10.434.

7

Id. at § 10.438(a).

8

Id. at § 10.438(b).

9

Id.

3

CONCLUSION
The Board finds that the Office properly determined that appellant received an
overpayment in the amount of $2,293.90 and that the Office properly denied waiver of the
overpayment.
ORDER
IT IS HEREBY ORDERED THAT the September 27, 2007 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: May 2, 2008
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

